DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 8, and 15 have been amended. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


 Response to Arguments
Applicant’s arguments, filed 08/09/2021, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-20 filed 08/09/2021, are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an observation system and method comprising a plurality of sensors to collect observation data where sensors only collect portion data, part of target object, 
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
collect, through the internet,  the first observation data from the first sensor via the first relay device, the collected  first observation data including first image data observed by the first sensor, the first image data being image data indicating the first characteristic observed from the first portion of the Application Serial No.:16/249, target object and 
collect, through the internet, the second observation data from the second sensor via the second relay device, the collected  second observation data including second image data observed by the second sensor, the second image data being image data including image data indicating the second characteristic observed from the second portion of the target object, 
wherein the first communication 
wherein the second communication path used for collecting of the second observation data is configured such that when the second observation data is transmitted from the second sensor to the control device via the second relay device, the second observation data is not relayed by the first relay device.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Yoshimitsu; Yuji et al. (US 20130002868 A1) teaches A surveillance camera terminal includes a wireless communication means that performs wireless communication with another terminal located near the subject terminal either directly or via another terminal, an imaging means that images part of a surveillance area assigned to the subject terminal with an imaging 
NAGAMINE; Shoh et al. (US 20160150183 A1) teaches a communication terminal receives first state information that indicates transition of a state of a counterpart communication terminal from a previous state to a current state, determines whether the communication terminal currently has a state associated with the current state of the counterpart communication terminal indicated by the first state information, and control output of content data transmitted from the counterpart communication terminal for display at the communication terminal based on determination but is silent on sensor devices that capture a portion of the target object relayed individually.
Black; Alistair et al. (US 20170142373 A1)  teaches an inventory management system includes a computing system that receives multiple images captured by multiple imaging devices wirelessly coupled to the computing system. The computing system also receives a spatial location of each imaging device as determined by a device positioning system. The computing system is configured to determine a spatial location of an object in each of the multiple images and monitor the objects in the images to determine changes in the location of the objects but is silent on sensor devices that capture a portion of the target object relayed individually.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486